DETAILED ACTION
This office action is in response to application filed on Mar. 31, 2020.
Claims 1-20 are pending in this application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Claim limitation 1 uses a generic placeholder “a first agent” programmed to, and programmed to couple with functional language “provide a functionality of the network device” and “identify an update associated with the first agent” without reciting sufficient structure to achieve the function. Also, Claim 2 uses a generic placeholder “the message bus” programmed to, and programmed to couple with functional language “obtain a state reconstruction request for the first agent”
Claims 3-7 depended upon claim 1 do not recite sufficient structure to perform the function and therefore claims 3-7 are also being interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang et al. (US Patent No. 9,489,190 B1 hereinafter “Wang”), and in view of Vaidya et al. (US Patent No. 10,769,233 B2 hereinafter “Vaidya”)
Per claim 1
Wang discloses
a first agent programmed to provide a functionality of the network device (col.8 lines 42-45 “The feature(s) of the application(s) 116 may be described as the functions, operations, design, user interface, or other aspects of the application(s) 116.”)
This element is interpreted under 35 U.S.C. 112(f) as a first agent to provide a functionality of the network device described in paragraph [0004] of the specification.
a message bus, distinct from the first agent (col.9 31-35 “The computing device 102 may also include one or more busses or other internal communications hardware or software that allow for the transfer of data between the various modules and components of the computing device 102.”
identify an update associated with the first agent, wherein the update comprises differential state information based, at least in part, on a state of the first agent (col.2 lines 63-67 “The update information included in the message(s) may be information to update one or more features of an application.  Such feature update information may provide an updated version of the application, including updates to the features, functions, design, user interface, code, or other aspects of the application.”)
This element is interpreted under 35 U.S.C. 112(f) as identify an update associated with the first agent described in paragraph [0004] of the specification.
wherein the state of the first agent is stored in a data structure exclusively managed by the first agent (col. 8 lines 30-33 “The state may include a current runtime or execution state of the application(s) 116, such as the data currently stored in objects, variables, or other active memory structures associated with the application(s) 116.”)
Wang does not disclose
identify a second agent that is subscribed to the first agent; and perform an action set to provide the second agent with access to the update.
But Vaidya discloses
identify a second agent that is subscribed to the first agent; and perform an action set to provide the second agent with access to the update (col.5 lines 62-66 “along with cross-tab communication configuration information for application pages (e.g., which application page publishes what UI event and when, and which application page subscribes to what UI event and what action(s) to take, if any).” & col.6 lines 28-33 “In the example shown in FIG. 1, a first page ("Page 1") [a first agent] is configured to publish a UI event ("UI Event X") on some widget activity.  A second page ("Page 2") [a is configured to subscribe to the UI event published by the first page ("UI Event X) and, when the UI event occurs, to update some widget value [perform the update to second agent].”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Wang and teaching of Vaidya including identify a second agent that is subscribed to the first agent; and perform an action set to provide the second agent with access to the update in order to provide a method when an event is published to the browser local storage at runtime, the subscribing application pages can know that the UI event has occurred and operate to take appropriate action.

Per claim 3
The rejection of claim 1 is incorporated
Wang further discloses
wherein the differential state information is further based, at least in part, on a second update that was generated before the update is generated (col.6 lines 43-46 “The update information 108 applied to the currently active application 116(1) may generate an updated application 118 that is updated with regard to its feature(s), state, or both feature(s) and state.”)

Per claim 4
The rejection of claim 1 is incorporated
Wang does not disclose
multicasting the update to the second agent and a third agent.
But Vaidya discloses
multicasting the update to the second agent and a third agent (col.3 lines 12-16 “it would be desirable to communicate information between different browser tabs in case there are some changes in a data item due to some user action in one tab, so the same changes could be reflected in all other tabs if those data items are loaded there.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Wang and teaching of Vaidya to include multicasting the update to the second agent and a third agent in order to provide mechanisms to enabling cross-page or cross-tab communications between two or more open application pages/tabs.

Per claims 8, 10, and 11
They are method claims corresponding to the device claims 1, 3, and 4 respectively and are rejected the same reason set forth in connection of the rejection of claims 1, 3, and 4 above.

Per claims 15, 17, and 18
They are medium claims corresponding to the device claims 1, 3, and 4 respectively and are rejected the same reason set forth in connection of the rejection of claims 1, 3, and 4 above.

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang, and in view of Vaidya and further view of Weinmann (US Patent No. 7,096,464 B1 hereinafter “Weinmann”)
Per claim 2
The rejection of claim 1 is incorporated
Wang discloses
The message bus is programmed to obtain a state reconstruction request for the first agent (col.16 lines 47-54 “attempting to update the runtime state data or the feature(s) of the application 116 while that state data or feature(s) are being accessed, modified, or otherwise employed by the executing application 116.  In some cases, blocking the first interpreter engine module 114(1) from executing may include the denying (e.g., by the operating system) of one or more requests to launch the application 116 while the updating is in progress.”)
This element is interpreted under 35 U.S.C. 112(f) as obtain a state reconstruction request for the first agent described in paragraph [0090] of the specification.
But Wang does not disclose
identify at least two updates associated with the first agent; identify an ordering of the at least two updates; and provide the at least two updates in an order specified by the ordering to at least a requesting entity.
However, Weinmann discloses
identify at least two updates associated with the first agent; identify an ordering of the at least two updates; and provide the at least two updates in an order specified by the ordering to at least a requesting entity (col.1 lines 25-30 “The method includes storing a plurality of software updates for the software application and ranking the pertinence of the individual software updates.  At least one pertinent software update is selected from the plurality of software updates based on the ranking of the pertinence of the software update”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Wang and Vaidya and further including identify at least two updates associated with the first agent; identify an ordering of the at least two updates; and provide the at least two updates in an order specified by the ordering to at least a requesting entity as taught by Weinmann in order to provide a method to configure to execute instructions for generating information about the software updates, and the ranking may be based at least in part on information about how often each of the stored software updates were sent to users in a particular time period. 

Per claim 9
It is method claim corresponding to the device claim 2 and is rejected the same reason set forth in connection of the rejection of claim 2 above.

Per claim 16
It is medium claim corresponding to the device claim 2 and is rejected the same reason set forth in connection of the rejection of claim 2 above.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang, and in view of Vaidya and further view of Wolf et al. (US Pub. No. 20100293538 A1 hereinafter “Wolf”)
Per claim 5
The rejection of claim 1 is incorporated
Wang and Vaidya do not disclose
wherein the update is based on a state information chunk exclusively associated with the first agent.
But Wolf discloses
the update is based on a state information chunk exclusively associated with the first agent ([0038] “receiving update information indicating that a portion of state information in a continuation-based program's workflow instance state is to be updated.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Wang and Vaidya and further including the update is based on a state information chunk exclusively associated with the first agent as taught by Wolf In order to dynamically updating a program in response to one or more program changes and modifying the workflow instance state of program.

Per claim 12
It is method claim corresponding to the device claim 5 and is rejected the same reason set forth in connection of the rejection of claim 5 above.

Per claim 19
It is medium claim corresponding to the device claim 5 and is rejected the same reason set forth in connection of the rejection of claim 5 above.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang, and in view of Vaidya and Wolf and further view of Ricket et al. (US Pub. No. 20190228401 A1 hereinafter “Ricket”)
Per claim 6
The rejection of claim 5 is incorporated
Wang, Vaidya and Wolf do not disclose
wherein only the first agent is authorized to modify the state information chunk.
But Ricket discloses
wherein only the first agent is authorized to modify the control data block ([[0061] “the privileged application 901 is authorized to modify the control data block.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Wang, Vaidya and Wolf and further including only the first agent is authorized to modify the control data block agent as taught by Ricket in order to provide a permission on the application has access to the control data block if a device is to be controller by the application. 



It is method claim corresponding to the device claim 6 and is rejected the same reason set forth in connection of the rejection of claim 6 above.

Per claim 20
It is medium claim corresponding to the device claim 6 and is rejected the same reason set forth in connection of the rejection of claim 6 above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Wang, and in view of Vaidya and Wolf and further view of Napier et al. (US Pub. No. 20060048130 A1 hereinafter “Napier”)
Per claim 7
The rejection of claim 5 is incorporated
Wang, Vaidya and Wolf do not disclose
wherein identifying the update comprises: obtaining a message from the first agent indicating that the state information chunk has been updated; in response to obtaining the message: identifying an ordering of the state information chunk to discriminate the update from previous updates.
But Napier discloses
identifying the update comprises: obtaining a message from the first agent indicating that the state information chunk has been updated; in response to obtaining the message: identifying an ordering of the state information chunk to discriminate the update from previous updates ([0014] “a patch family field for storing data indicating a portion of the software product that a patch targets for updating the software product.  The data structure also includes a sequence field for storing data indicating a relative ordering between the patch and one or more other patches that also target the portion for updating the software product.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Wang, Vaidya and Wolf and further including identifying the update comprises: obtaining a message from the first agent indicating that the state information chunk has been updated; in response to obtaining the message: identifying an ordering of the state information chunk to discriminate the update from previous updates as taught by Napier in order to configure to apply the plurality of patches to the software product in accordance with the determined logical order of application.

Per claim 14
It is method claim corresponding to the device claim 7 and is rejected the same reason set forth in connection of the rejection of claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191